The Commissioner’s determination that the petitioner refused to consent to a chemical test to determine his blood alcohol level in violation of Vehicle and Trafile Law § 1194 is supported by substantial evidence (see, Matter of Gray v Adduci, 73 NY2d 741; Matter of Boyce v Commissioner of N. Y. *696State Dept. of Motor Vehicles, 215 AD2d 476; Matter of Holland v Commissioner of N. Y. State Dept. of Motor Vehicles, 213 AD2d 637).
We have considered the petitioner’s remaining contentions and find them to be without merit. Miller, J. P., Joy, Hart and Krausman, JJ., concur.